In a letter dated April 18, 2006, to the Clerk of the Appellate Courts, respondent Christine M. Donnelly, of Blue Springs, Missouri, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2005 Kan. Ct. R. Annot. 309).
On January 11, 2006, the respondent was disbarred by the Missouri Supreme Court. The Missouri court held that the respondent was guilty of professional misconduct and failed to attend her scheduled hearing.
This court, having examined the files of the office of the Disciplinaiy Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Christine M. Donnelly be and she is hereby disbarred from the practice of law in Kansas and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Christine M. Donnelly from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2005 Kan. Ct. R. Annot. 315).